Exhibit 10.2

LEASE

between

Peterson Ridge LLC,

as the Landlord

and

Adesto Technologies Corporation,

as the Tenant



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

1.

  Premises      1   

2.

  Delivery and Acceptance of Possession      1   

3.

  Landlord’s Work      1   

4.

  Tenant’s Work      2   

5.

  Allowance      6   

6.

  Term      7   

7.

  Rent      8   

8.

  Security Deposit      11   

9.

  Utilities      11   

10.

  Permitted Use      11   

11.

  Signs      11   

12.

  Landlord’s Maintenance      11   

13.

  Tenant’s Maintenance      12   

14.

  Tenant Alterations      12   

15.

  Liens      13   

16.

  Tenant’s Insurance      13   

17.

  Landlord’s Insurance      13   

18.

  Indemnification      14   

19.

  Waiver and Release      14   

20.

  Landlord’s Right to Enter      14   

21.

  Damage or Destruction      14   

22.

  Condemnation      15   

23.

  Assignment, Subletting, and other Transfers      15   

24.

  Events of Default      16   

25.

  Remedies      17   

26.

  Hazardous Substances      20   

27.

  Subordination to Mortgages      21   

28.

  Estoppel Certificates      21   

29.

  Surrender      21   

30.

  Holding Over      22   

31.

  Notices      23   

32.

  Financial Statements      23   

33.

  Brokers      24   

34.

  General      24    EXHIBIT A Site Plan Depicting the Premises and the Property
     28    EXHIBIT B Legal Description of the Property      29    EXHIBIT C
Preliminary Test Fit Plan for Tenant’s Work      30   



--------------------------------------------------------------------------------

LEASE

This Lease is dated November 2nd, 2015 and is between Peterson Ridge LLC, a
Delaware limited liability company (“Landlord”), and Adesto Technologies
Corporation, a Delaware corporation (“Tenant”).

1. Premises. Landlord leases to Tenant, and Tenant leases from Landlord, the
premises depicted in the site plan in Exhibit A, which are in the building that
fronts on Peterson Way, Tannery Way, and Garrett Drive in the City of Santa
Clara, California. The street address of the premises is 3600 Peterson Way. The
building is on the property legally described in Exhibit B. Landlord and Tenant
agree the premises contain 34,421 square feet of floor area and the building
contains 75,841 square feet of floor area. Tenant has the right to enter and use
the premises 24 hours a day, every day of the year. Tenant’s right to use the
premises includes the exclusive right to use the parking spaces within the area
identified as “Adesto Parking” in Exhibit A, and the right to use the patio area
outside the premises shown in Exhibit A. Landlord reserves the rest of the
parking spaces at the property outside of Tenant’s exclusive parking area for
the exclusive use of the other tenant or tenants of the building. Landlord
agrees to stripe the parking spaces in Tenant’s exclusive parking area with a
different color from the rest of the parking spaces at the property and Tenant
agrees to take all reasonable measures Landlord requests to keep its employees,
customers, visitors, and other invitees from parking outside of Tenant’s
exclusive parking area. Tenant also has the right to use all other common areas
Landlord designates for the common use of all tenants of the building, in common
with the other tenants, subject to any reasonable rules and regulations Landlord
imposes. Landlord may expand, contract, or otherwise change the parking areas,
drive aisles, other common areas, and the building at any time in its sole
discretion, as long as doing so does not materially increase Tenant’s
obligations or materially reduce its rights.

2. Delivery and Acceptance of Possession. Landlord hereby delivers possession of
the premises to Tenant, and Tenant accepts possession of the premises, on the
date of this Lease, in their “as-is” condition with all faults, but subject to
Landlord’s obligation to complete the Landlord’s Work under the following
section 3. Landlord represents that before the date of this Lease it replaced
the roof in 2015 with a new Carlisle 60 mil white TPO roof membrane, which has a
5 year warranty, roughed in the underground plumbing for the restrooms, ran a
camera through the existing plumbing line out to Peterson Way and observed that
the line is clear, installed new metered switch gear in the main electrical room
to separately meter the premises and extended the buss duct from the main
electrical room to the premises. Landlord agrees to enforce any warranties of
this work for Tenant’s benefit, or to assign to Tenant its warranty rights with
respect to any of this work that is defective. Except for its representations in
this section 2, Landlord disclaims, and Tenant waives, any express or implied
representation or warranty about the condition of the premises or their
suitability, safety, or fitness for any particular purpose. Other than the
Landlord’s Work, Landlord has no obligation to do any work in the premises or to
any other part of the building or the property in connection with delivering
possession of the premises to Tenant or with Tenant’s occupying the premises for
the conduct of its business.

3. Landlord’s Work. Landlord agrees, after the date of this Lease, to complete
the

 

1



--------------------------------------------------------------------------------

following work (the “Landlord’s Work”): complete constructing the restroom core,
complete constructing the electrical room, install exterior doors on the north
and south sides of the premises where shown in Exhibit A, construct patio and
related landscaping improvements where shown in Exhibit A, and install conduit
and related infrastructure for an electric vehicle charging station serving up
to 8 vehicles where shown in Exhibit A (Tenant agrees to provide and install the
charging station, including all electrical wiring, as part of the Tenant’s Work,
unless Tenant excludes electric vehicle charging stations from the Tenant’s
Work). Tenant agrees to permit Permian, in its capacity as Landlord’s contractor
for the Landlord’s Work, to enter the premises to complete the Landlord’s Work.
Landlord agrees to cause Permian to complete the Landlord’s Work reasonably
promptly to avoid delaying or interfering with the Tenant’s Work under section 4
of this Lease. Landlord will deduct its out-of-pocket cost of the Landlord’s
Work and the previous market-ready improvements to the premises from the
allowance under section 5 of this Lease before paying the remainder of the
allowance to Tenant in accordance with section 5. Landlord agrees to indemnify
and defend Tenant against all claims, liabilities, losses, damages and expenses
for bodily injury or property damage that arise out of or in connection with the
Landlord’s Work, including the cost of any repairs to the premises and bodily
injury or property damage.

4. Tenant’s Work. Tenant agrees to plan and construct all tenant improvements in
the premises that it requires, including installing new HVAC units and
equipment, generally in accordance with the preliminary test fit plan in Exhibit
C (the “Tenant’s Work”). The Tenant’s Work includes all alterations Tenant
requires to the electrical system, heating, ventilation and air conditioning
system, plumbing system, sprinkler and fire safety systems, utility services,
building systems, equipment serving the premises, and its signs. As part of the
Tenant Work, Tenant may convert one or more parking spaces within the Adesto
exclusive parking area to an equipment pad in accordance with the plans Landlord
approves under this section 4. Tenant agrees to complete the Tenant’s Work at
its sole cost, but with reimbursement for part or all of the cost in the form of
the allowance under section 5 of this Lease.

a. Plans. Tenant agrees to prepare and deliver its proposed preliminary plans
and specifications for the Tenant’s Work to Landlord by October 1, 2015. Then,
within 30 days after Landlord approves Tenant’s preliminary plans and
specifications, Tenant agrees to deliver to Landlord its proposed detailed full
and final architectural, mechanical, and electrical working drawings based on
the approved preliminary plans and specifications. The final working drawings
must show all tie-ins to the existing utility services at the building. Landlord
is not obligated to provide additional utility capacity or tie-ins other than at
existing locations, except to the extent they are specifically included in the
Landlord’s Work. Landlord agrees to approve or disapprove each proposed set of
preliminary or final plans and drawings within 10 business days after it
receives them, and to give Tenant its reasons for any objection it has or
changes it requires. Landlord agrees not to unreasonably withhold, delay, or
condition its approval. If Landlord requires any changes to the plans and
specifications or working drawings, Tenant agrees to deliver to Landlord, within
10 business days, plans and specifications or drawings revised to address
Landlord’s objections. Tenant agrees the final working drawings must comply with
all building codes and all other laws and ordinances that apply. Landlord’s
approval of the final drawings is not an assurance that any work done in
accordance with the approved final drawings will comply with all laws and
ordinances or will satisfy Tenant’s objectives and needs.

 

2



--------------------------------------------------------------------------------

b. Contracts, Budget, and Schedule. Tenant agrees to enter into a general
contract with Permian Builders, Inc. for the Tenant’s Work on a form and on
terms approved by Landlord, including the budget and schedule. Tenant also
agrees to enter into architectural and engineering contracts for the design of
the Tenant’s Work and any other contracts related to the Tenant’s Work on terms
approved by Landlord. Tenant also agrees to submit to Landlord a sworn final
construction cost statement signed by Permian that includes all permit fees, all
architectural, engineering, and other professional fees, and any other lienable
fees or charges, and any other contract or purchase order for any of the
Tenant’s Work. Tenant agrees not to start the Tenant’s Work until Landlord
approves the Permian contract, the budget, the sworn construction cost
statement, and any other costs of the Tenant’s Work and Tenant enters into the
approved contract or contracts.

c. Construction Manager. Landlord acknowledges Tenant intends to hire CBRE, Inc.
or one of its subsidiaries as its construction manager for the Tenant’s Work.

d. Conditions to Beginning the Tenant’s Work; Permits. Tenant agrees not to
start the Tenant’s Work until Tenant has submitted its building permit
application, including all required drawings, to the city and gives Landlord a
copy of the building permit application and evidence it has complied with the
insurance requirements in Section 4.f. Tenant agrees to give Landlord a copy of
the issued building permit within 2 business days after it receives it, and to
promptly give Landlord copies of all other consents and approvals needed for the
Tenant’s Work. Tenant acknowledges that if it starts work before the building
permit is issued it may incur additional costs for plan check revisions.
Landlord agrees to cooperate with all of Tenant’s and Permian’s reasonable
requests for assistance and cooperation in obtaining permits, consents, and
approvals.

e. Changes to the Tenant’s Work. Tenant agrees not to amend or supplement the
construction contract, the sworn statement, or the approved final working
drawings, or to approve any material change order, without Landlord’s written
consent. Landlord agrees not to unreasonably withhold, condition, or delay its
consent to any proposed change order, and to respond promptly, but not later
than 10 business days after Tenant requests Landlord’s approval.

f. Standards for Performing the Tenant’s Work. Tenant agrees to complete the
Tenant’s Work in accordance with the following:

i. Tenant agrees to complete the Tenant’s Work in a good and workerlike manner,
in accordance with the building permit and all other approvals for the work, all
building codes and ordinances, all other laws that apply, and in accordance with
industry standards for similar tenant improvement work.

ii. Tenant agrees to obtain warranties from Permian against defects in
workmanship and materials in favor of Landlord and Tenant for at least one year

 

3



--------------------------------------------------------------------------------

after the work is completed and the city has issued a final, unconditional
certificate of occupancy for the premises. In addition, Tenant agrees to
transfer or assign to Landlord all other warranties for any machinery,
equipment, materials, or other items that are part of the Tenant’s Work.

iii. Tenant agrees to ensure that the work does not unreasonably interfere with
the operation of the building, the other tenant’s use of its premises, or the
other tenant’s use of its parking areas and the street accesses. Tenant agrees
to comply with all reasonable rules and regulations Landlord imposes. Tenant
agrees to cause its contractor to minimize dust, noise, odors, and construction
traffic, and to protect the building and the parking areas, driveways, and other
outdoor areas from damage. Tenant agrees to cause its contractor to keep all
equipment and materials inside the premises and to deliver and load equipment
and materials as Landlord directs.

iv. Tenant agrees to pay for any work, materials, or services Landlord provides
at Tenant’s request in connection with the Tenant’s Work, or that Landlord
provides at its discretion to cure or address any breach by Tenant of this
section 4.

v. Tenant agrees Landlord and its architects, engineers, contractors, and other
representatives may enter the premises to inspect the Tenant’s Work, both during
and after construction.

vi. Tenant authorizes Permian and any other contractors, professionals, or
suppliers it retains in connection with the Tenant’s Work to disclose to and
discuss with Landlord all aspects of the Tenant’s Work, including cost, timing,
status of completion, status of payment, status of lien waivers, identity of
subcontractors and suppliers, insurance certificates and policies, any changes
to the work, and any disputes, to the same extent as if Landlord were Tenant’s
representative under the construction or other contract.

vii. Tenant agrees to make reasonable efforts to cause Permian and any other
contractors, professionals, or suppliers to complete the Tenant’s Work in
accordance with the approved schedule. Tenant agrees to give Landlord notice if
the Tenant’s Work falls materially behind schedule, or if Tenant learns the
Tenant’s Work may fall materially behind schedule in the future. Tenant agrees
to give Landlord notice approximately 30 days before Permian expects to
substantially complete the Tenant’s Work and to continue to notify Landlord of
any changes in the expected substantial completion date.

viii. Tenant agrees to give Landlord at least 5 business days’ notice of any
walkthrough inspection with Permian in connection with the substantial
completion of the Tenant’s Work, and to schedule the walk-through with both
Landlord’s representative and Permian. Tenant agrees to give Landlord a copy of
the punchlist prepared in connection with the substantial completion of the
Tenant’s Work and to continue to notify Landlord of progress in completing the
punchlist items until the punchlist and Tenant’s Work are fully completed.

 

4



--------------------------------------------------------------------------------

ix. Tenant agrees to give Landlord as built drawings of the work prepared by
ArcTec within 30 days after the work is complete.

x. Landlord may run utility lines, pipes, conduits, duct work, and other
mechanical and electrical systems where necessary or desirable through the
premises, may repair, alter, replace or remove them, and may require Tenant to
install and maintain proper access panels.

xi. Tenant agrees to impose on and enforce all terms of this section 4 that
apply against Tenant’s architect and its contractors and subcontractors.

xii. If Tenant fails to complete the Tenant’s Work, or if Tenant fails to
correct any defect in the Tenant’s Work, within a reasonable time after written
notice from Landlord, Landlord may, at its option, complete the work or correct
the defect, and Tenant agrees to pay Landlord the reasonable out-of-pocket cost
of doing so within 10 business days after request. If Tenant fails to pay for
any of the Tenant’s Work when due, Landlord may, at its option, make the payment
on Tenant’s behalf, and Tenant agrees to reimburse Landlord within 10 business
days after request.

xiii. Tenant agrees to indemnify and defend Landlord against all claims,
liabilities, losses, damages and expenses that arise out of or in connection
with the Tenant’s Work, including mechanic’s liens, the cost of any repairs to
the premises or the building, and bodily injury or property damage.

g. Paying for the Tenant’s Work. Tenant agrees to pay each invoice for any cost
of the Tenant’s Work when due and not to allow any lien to attach to the
property as a result of the Tenant’s Work. Tenant agrees to direct Permian to
copy Landlord on all invoices and requests for payment under the contract for
the Tenant’s Work. Tenant agrees to collect lien waivers from Permian each for
payment it makes under the Permian contract, and to deliver copies of the lien
waivers to Landlord within 10 business days. At Landlord’s request, Tenant also
agrees to collect lien waivers at each payment from all persons with lien rights
other than Permian who provide more than $10,000 of lienable work, materials, or
services. In addition, at Landlord’s request, Tenant agrees to enter into a
disbursing agreement with a title insurance company under which the title
insurance company will disburse all payments in accordance with customary
construction loan procedures and collect lien waivers. If Landlord requires
Tenant to enter into a disbursement agreement, Landlord agrees to pay the title
company’s fees and Tenant’s reasonable out-of-pocket costs of disbursing through
the title insurance company. Landlord may elect, in its sole discretion, to
provide the allowance under section 5 to the title insurance company for
application to the cost of the Tenant’s Work in accordance with the disbursing
agreement and Landlord’s instructions, but Landlord has no obligation to do so.
If the cost of the Tenant’s Work will exceed the

 

5



--------------------------------------------------------------------------------

portion of the allowance available to pay for the Tenant’s Work, Landlord may
require Tenant to deposit the difference with the title company before the
Tenant’s Work begins or at any later time.

h. Insurance. Tenant agrees to cause Permian to maintain, throughout the
construction of the Tenant’s Work: (a) worker’s compensation and employer’s
liability insurance with limits not less than required law; (b) commercial
general liability insurance including owner’s and contractor’s protective and
products/completed operations liability, in the amount of $2,000,000 per
occurrence, naming Landlord and, at Landlord’s request, its lender, as
additional insureds; (c) comprehensive automobile liability insurance, including
the ownership, maintenance, and operation of any automotive equipment, owned,
hired, or non-owned in an amount not less than $500,000 for each person in one
accident, and $1,000,000 for injuries sustained by two or more people in any one
accident and property damage liability of not less than $1,000,000 for each
accident; (d) builder’s risk insurance on the causes of loss—special form
covering the entire work to its full insurable value from the date the work
starts until it is complete and Landlord obtains property insurance coverage for
the Tenant’s Work. All policies except worker’s compensation must be endorsed to
include as additional insured parties Landlord and, at Landlord’s request, its
lender or any other person Landlord designates. The insurance policy
endorsements must also provide that all additional insured parties will be given
30 days’ written notice of any reduction, cancellation or non-renewal of
coverage and must provide that the insurance coverage afforded to the additional
insured parties must be primary to any insurance carried independently by the
additional insured parties. Additionally, where applicable, each policy must
contain a cross-liability and severability of interest clause. Landlord has no
obligation to obtain or maintain any form of property insurance, including
builder’s risk insurance, with respect to the Tenant’s Work until after the
Tenant’s Work is complete, Tenant delivers to Landlord a copy of the final,
unconditional certificate of occupancy for the Tenant’s Work and any other
required completed inspections and approvals, along with plans and
specifications sufficient obtain property insurance covering the Tenant’s Work.

i. Ownership of Tenant Improvements. Each element of the Tenant’s Work will
become Landlord’s sole property when it is installed or attached to the
building, without any additional payment or other consideration from Landlord.

5. Allowance. Landlord agrees to reimburse Tenant for up to $2,521,051 of
Tenant’s actual out-of-pocket costs of the Tenant’s Work. If the Tenant’s Work
costs more than the allowance, Tenant agrees pay all of the excess cost when
due. The allowance is available for Tenant’s architectural and design fees and
permits for the Tenant’s Work, but not for any other soft costs, not for any
moving costs, and not for any of Tenant’s trade fixtures, equipment, furniture,
furnishings, telecommunications or other electronic equipment or wiring and
cabling, or other personal property. Except for this allowance and Landlord’s
agreement in the next paragraph to pay up to $5,163.15 of the cost of Tenant’s
preliminary fit test, Landlord has no obligation to pay or reimburse Tenant for
any costs of constructing improvements, moving, buying, leasing, or installing
any fixtures, equipment, or inventory, or otherwise occupying and opening for
business in the premises.

 

6



--------------------------------------------------------------------------------

Landlord also agrees to pay up to $5,163.15 of the cost of Tenant’s preliminary
fit test, within 30 days after Tenant submits ArcTec’s invoice for the
preliminary fit test.

Landlord agrees to pay the allowance in a single payment within 30 days after
Tenant: (a) occupies and begins conducting business in the premises; (b) fully
completes the Tenant’s Work, including all punchlist work; (c) gives Landlord
copies of the final, unconditional certificate of occupancy and Permian’s
certificate of substantial completion; (d) delivers to Landlord the warranties
required by section 4.f.ii; (e) gives Landlord a final list of all persons who
have provided labor, material, or lienable services for the Tenant’s Work;
(f) pays for the Tenant’s Work in full and delivers full and final lien waivers
from Permian and all other contractors, subcontractors, suppliers, and others
who provided $10,000 or more of lienable labor, material, or services related to
the Tenant’s Work or Tenant’s occupancy of the premises, and (g) delivers a
written request for the allowance with any documentation of the Tenant’s Work
costs Landlord reasonably requests. Landlord agrees to give Tenant reasonably
detailed written backup documentation for the cost of the Landlord’s Work paid
for out of the allowance.

6. Term. The term of this Lease starts on the date of this Lease and will end on
July 31, 2023. Landlord grants Tenant one option to extend the term of this
Lease by 5 years to July 31, 2028 by written notice to Landlord delivered no
earlier than July 31, 2022 and no later than November 1, 2022, but Tenant may
exercise the option only if it is occupying all or substantially all of the
premises and no Event of Default exists when it delivers the extension notice.
The extension option is personal to Adesto Technologies Corporation and is not
transferrable or assignable to any person other than a person to whom Tenant may
assign this Lease without Landlord’s consent under section 23. The terms of this
Lease will remain the same during the extension term except that Tenant agrees
to pay Net Rent during the extension term at the prevailing market triple net
rent rate for premises of similar size, quality, and location, taking into
account all relevant factors, and determined as of November 1, 2022. Tenant’s
option will automatically expire if Tenant does not exercise it on or before
November 1, 2022, time being of the essence, and Tenant may not revoke an
extension notice after having delivered it. If Tenant exercises the extension
option and Landlord and Tenant do not agree in writing on the prevailing market
rent within 30 days, the Net Rent for the extension term will be determined as
follows:

Each of Landlord and Tenant will appoint an arbitrator by written notice to the
other within 60 days after Tenant exercises the option. If one party does not,
the one appointed arbitrator will make the determination alone. If both Landlord
and Tenant appoint arbitrators, the two arbitrators will, within 10 days after
being appointed, appoint a third arbitrator by notice to both Landlord and
Tenant.

Within 30 days after the third arbitrator is appointed, the three arbitrators
will attempt to agree on the prevailing market rate in accordance with this
section. If two or all three of the arbitrators agree on the prevailing market
rate within the required 30-day period, the prevailing market rate they agree on
is the final prevailing market rate under this section. If none of the
arbitrators agree, the prevailing market rate will be the average of their three
opinions, except that (a) if only one of either the low opinion or the high
opinion is more than 15% higher or lower than the middle opinion, it will be
discarded and the prevailing market rate will be the average of the two
remaining opinions, and (b) if both the low and high opinions differ from the
middle opinion by more than 15%, the middle opinion will be the prevailing
market rate.

 

7



--------------------------------------------------------------------------------

The arbitrators’ determination of the prevailing market rate in accordance with
this section will be final and will bind Landlord and Tenant. Each party agrees
to pay the fees of the arbitrator it appoints, and they agree to split the fees
of the third arbitrator. Each arbitrator must be a licensed real estate broker
with at least 10 years of continuous experience as a leasing broker for office
and industrial property in Silicon Valley. The arbitrators have no power or
authority to add to or modify anything in this Lease.

7. Rent.

a. Net Rent. Tenant agrees to pay monthly net rent (“Net Rent”) to Landlord in
the following amounts during the following periods:

 

Period

   Monthly Net Rent      Monthly Net Rent
per square foot  

Date of this Lease through July 31, 2016, but Landlord may shorten this free Net
Rent period under the following paragraph

     none         none   

August 1, 2016 through February 28, 2017, but Landlord may advance the date on
which Tenant starts paying Net Rent under following paragraph

   $ 92,937       $ 2.70000   

March 1, 2017 through February 28, 2018

   $ 95,725       $ 2.78100   

March 1, 2018 through February 28, 2019

   $ 98,597       $ 2.86444   

March 1, 2019 through February 29, 2020

   $ 101,554       $ 2.95035   

March 1, 2020 through February 28, 2021

   $ 104,601       $ 3.03887   

March 1, 2021 through February 28, 2022

   $ 107,739       $ 3.13004   

March 1, 2022 through February 28, 2023

   $ 110,971       $ 3.22393   

March 1, 2023 through July 31, 2023

   $ 114,300       $ 3.32065   

b. Landlord may, in its sole discretion, elect at any time to shorten the free
Net Rent period in the first row of this table and advance the date in the
second row on which Tenant will first owe Net Rent to any earlier date, but not
earlier than March 1, 2016, by notice to Tenant together with a payment to
Tenant, in immediately available funds, equal to the additional Net Rent Tenant
will owe as a result, with no discount. For example, if Landlord elects to
advance the date on which Tenant will start owing Net Rent to July 1, 2016,
Landlord will pay Tenant $92,937.

c. Operating Costs. In addition to Net Rent, Tenant agrees to pay its share of
Operating Costs to Landlord, starting on March 1, 2016 and throughout the rest
of the term. Tenant’s share of Operating Costs is 45.386%, based on the ratio of
the floor area of the premises to the floor area of the whole building. Tenant
agrees to pay its share of Operating Costs in monthly installments that are due
and payable in advance on or before the first day of each calendar month, in the
estimated amounts in Landlord’s invoices to Tenant, subject to annual
reconciliation under section 7.c.

 

8



--------------------------------------------------------------------------------

Subject only to the limitations in the third paragraph of this section 7.b,
“Operating Costs” means all costs Landlord pays or incurs in connection with
owning, managing, operating, maintaining, repairing, preserving, and replacing
the property, including all costs of: (1) sweeping, cleaning, and landscaping;
(2) collecting and disposing of garbage and recycling from the common areas and
all leasable premises, except that if Landlord bills Tenant separately for
garbage and recycling collection from the premises, Operating Costs will exclude
the cost of garbage and recycling collection from the other leased premises in
the property, and except that the denominator of the Tenant’s share for the
purposes of garbage and recycling collection costs will be the leased areas of
the property; (3) water and sewer service for the entire property, including all
leased premises; (4) all other utility services consumed at the property outside
of leased premises; (5) security, traffic control, and parking enforcement;
(6) wages for operating, maintaining, repairing, replacing, and managing the
property and all related payroll taxes, benefits, workers’ compensation
insurance, unemployment insurance, disability benefits insurance, and similar
contributions; (7) operating, maintaining, repairing, and replacing the exterior
common areas, any interior common areas, building signs and sign monuments,
building systems and equipment that do not exclusively serve one tenant, utility
lines and equipment that do not exclusively serve one tenant, the roof, exterior
walls, load bearing walls and columns, foundations, floors, and other structural
components of the building, except that capital costs that exceed $20,000 per
item will be amortized in accordance with in the next paragraph of this section
7.b; (8) engineering, accounting, legal, and other consulting and professional
services; (9) taxes, assessments, and other governmental charges, general and
special, ordinary and extraordinary, imposed with respect to the property, any
rent, or the parking areas or parking spaces, and all costs of contesting any
taxes or assessments; (10) insurance Landlord maintains for the property,
including insurance consultant costs, premiums, and deductibles; and (11) a
property management fee equal to 3% of Tenant’s Net Rent.

Notwithstanding the definition of “Operating Costs” in the preceding paragraph,
all capital costs that exceed $20,000 per item will be amortized over Landlord’s
reasonable estimate of the economic life of the item, together with interest on
the unamortized cost at the interest rate charged by Landlord’s mortgagee, if
any or, at Landlord’s election, at the Wall Street Journal Prime Rate. Also
notwithstanding the definition in the preceding paragraph, Operating Costs do
not include the cost of: (a) any violation of law by Landlord or any other
tenant or their agents, employees, or contractors; (b) work paid for under
warranties or guarantees, by insurance proceeds, by condemnation proceeds, by
other tenants, or by any other person; (c) depreciation or interest,
amortization, or other payments on loans, equipment leases or ground leases;
(d) expense reserves; (e) leasing commissions and other similar payments paid to
Landlord’s agents, employees, or independent brokers; (f) attorney, accounting,
consulting, and other professional fees for negotiating or enforcing leases,
obtaining or negotiating financing, marketing or selling all or any part of the
property, zoning proceedings or actions, or that otherwise relate solely to
other tenants at the property; (g) any construction, renovation, or improvement
of leasable space for other tenants of the property; (h) any items and services
for which Tenant otherwise reimburses Landlord; (i) advertising, marketing, and
publicity; (j) cleaning up, investigating, monitoring, remediating, or removing
hazardous

 

9



--------------------------------------------------------------------------------

substances, except for the cost of purchasing, using, handling, and disposing of
hazardous substances in the ordinary course of operating, maintaining, cleaning,
and repairing the property; (k) wages, compensation, and labor burden for any
employee to the extent the employee’s time is not devoted to the property;
(l) penalties or interest from Landlord’s late payment of taxes or any other
amount; (m) any succession, transfer, gift, capital levy, or corporation tax
levied against Landlord; (n) any real estate transfer tax, mortgage lien tax,
documentary stamp tax, or recording fees; or (o) construction defects in the
premises or the building.

d. Prepaid Rent. Tenant agrees to pay to Landlord $105,363 as prepaid rent
within 3 business days after the date of this Lease. Landlord agrees to apply
the prepaid rent to the first installment or installments of Net Rent and
Operating Costs.

e. Annual Statements. Landlord agrees to deliver to Tenant a statement of the
Operating Costs for each year during the term within 180 days after the end of
the year. If an annual statement reveals that Tenant paid more than its share of
Operating Costs for the year the annual statement covers, Landlord agrees to
either credit or reimburse Tenant for the excess, at its option, within 30 days,
except that if the term has expired, Landlord may apply the excess to any unpaid
rent or to cure any default by Tenant, and Landlord agrees to reimburse any
remaining amount to Tenant within 30 days after Tenant satisfies all of its
obligations and liabilities under this Lease. If an annual statement reveals
that Tenant paid less than its actual share of Operating Costs for the year the
annual statement covers, Tenant agrees to pay the deficiency to Landlord within
30 days after it receives the annual statement. Tenant and its representatives
may review Landlord’s records of Operating Costs for the year covered by an
annual statement and challenge the annual statement with a specific written
objection or objections to Landlord within 90 days after it receives the annual
statement. Tenant waives any objections to an annual statement that it does not
make in writing within the 90-day objection period.

f. Payment of Rent and Application of Payments. Tenant agrees to pay all rent to
Landlord without any notice or demand except to the extent this Lease provides
to the contrary, and without any abatement, deduction, credit, or offset.
Tenant’s obligation to pay rent is independent from Landlord’s obligations and
liabilities under this Lease and from Landlord’s warranties and representations,
express or implied, that relate in any way to this Lease or the premises.
Landlord may, in its sole discretion, apply any payments from Tenant to any rent
Tenant then owes in any order Landlord elects, in its sole discretion.
Landlord’s acceptance of any check or other payment in partial payment of any
past-due rent does not waive Landlord’s right to receive all past-due rent in
full and does not waive Landlord’s right to evict Tenant or exercise any other
right or remedy Landlord has with respect to any past-due rent or other default
by Tenant.

g. Late Fees. If Tenant fails to pay any rent when due and the failure is an
Event of Default, Tenant agrees to pay Landlord on demand a late charge of 5% of
the overdue amount plus interest at 1% per month until paid. This late charge
and interest are in addition to all of Landlord’s other rights and remedies and
are not liquidated damages.

 

10



--------------------------------------------------------------------------------

8. Security Deposit. Tenant agrees to pay Landlord a $114,300 security deposit
within 3 business days after the date of this Lease to secure Tenant’s
obligations under this Lease. The security deposit is not an advance payment of
rent or a measure or limit of Landlord’s damages for any default. Landlord may,
whenever an Event of Default exists, use all or a part of the security deposit
to satisfy any of Tenant’s obligations. If Landlord applies any of the security
deposit, Tenant agrees to restore the security deposit to its original amount
within 10 days after request. Landlord agrees to return the unapplied part of
the security deposit to Tenant within 30 days after the term expires or this
Lease is terminated, no Event of Default then exists, and Tenant has surrendered
the Premises in the condition required by this Lease. Landlord has no obligation
to segregate or hold the security deposit separate from Landlord’s other funds.
Tenant is not entitled to any interest on the security deposit. If Landlord
transfers its interest in the premises and transfers the security deposit to the
new landlord, it will have further liability to Tenant with respect to the
security deposit.

9. Utilities. Tenant agrees to pay for all utilities used in the premises and in
Tenant’s signs, starting on the date of this Lease and throughout the term.
Landlord agrees to cause all utilities to be separately metered at its sole cost
and Tenant agrees to set up accounts for the premises in its name and pay for
all utility services directly to the utility provider, including with any
related taxes or fees. Landlord is not liable for any interruption or failure of
utility services, including data communication and telephone service, except
that rent will abate to the extent Landlord or its employees or contractors
negligently or willfully interrupt any utility services and the interruption
makes the premises untenantable.

10. Permitted Use. Tenant may use the premises for general office purposes,
research and development, and any other related lawful uses, but not for any
other purpose. Tenant agrees to comply with all laws that apply to its use of
the premises, at its sole cost. Tenant agrees not to do anything that is a
nuisance or disturbs or endangers any other tenant of the building, or to
unreasonably interfere with any other tenant’s use of its premises or the common
areas. Tenant agrees not to permit the premises to be used for any purpose or in
any manner that would void the insurance on the building or increase its
premiums.

11. Signs. Tenant may install its sign, at its sole cost, on the front of the
premises above the front entrance facing Peterson Way in accordance with plans
approved by Landlord in its reasonable discretion, and may also install a sign
on the monument at the corner of Peterson Way and Tannery Way. Tenant agrees to
obtain Landlord’s approval of its signs, including the location, size, design,
quality, colors, materials, means of attachment, lighting, and illumination, if
permitted. Tenant also agrees to obtain the city’s approval and any other
governmental approval required for its signs. Tenant agrees to comply with the
city’s sign permits and any other laws that apply, at its sole cost. Tenant may
not install any other signs at the property without Landlord’s consent. Tenant
agrees to keep its signs in good repair at its sole cost.

12. Landlord’s Maintenance. Landlord agrees, at its cost, but with reimbursement
from Tenant for all of the following that are Operating Costs, to maintain in
good repair, except for reasonable wear and tear and casualty, the common areas,
the exterior of the building, and all

 

11



--------------------------------------------------------------------------------

structural elements of the building, including footings, the foundation, the
walls, and the roof, making all necessary repairs and replacements, whether
ordinary or extraordinary, structural, or nonstructural. In addition, except for
the regular preventive maintenance and service for which Tenant is responsible
under section 13, Landlord agrees to make all repairs to and replacements of the
electrical, plumbing, heating, ventilation, air conditioning, and other building
systems that serve the premises. Landlord’s obligation under this section is
limited to only the repairs this section requires Landlord to make and Landlord
is not liable for any damages or injury due to any condition or occurrence that
causes a need for such repairs. Tenant waives all rights under and benefits of
California Civil Code Sections 1932(1), 1941, and 1942 and under any similar
law.

13. Tenant’s Maintenance. Tenant agrees, at its sole cost, to maintain all of
the interior, non-structural elements of the premises in good order and
condition, and to repair and replace, as required, the interior of the premises,
including all fixtures and equipment in the premises, all windows, doors and
entrances, signs, floor coverings, the interior surfaces of all walls, all
non-structural walls, ceilings, light bulbs, lighting fixtures, and ballasts.
Tenant also agrees to perform regular preventive maintenance and service of the
plumbing, electric, sprinkler, life safety, heating, ventilation, and air
conditioning systems and equipment that serve only the premises, and any utility
lines and equipment that serve only the premises up to the point beyond the
meter where they connect to the main lines. Tenant agrees, at its sole cost, to
enter into a regularly-scheduled preventive maintenance and service contract
with a maintenance contractor approved by Landlord for servicing the heating,
ventilation, and air conditioning systems and equipment that serve only the
premises. The maintenance and service contract must require that the filters be
changed at least every 90 days and must include all other services the equipment
manufacturer recommends. Tenant agrees to deliver a copy of each service
contract to Landlord for Landlord’s approval. Landlord agrees to directly or
indirectly provide the benefit of all warranties held by Landlord associated
with items in Tenant’s maintenance obligations under this section. Landlord
agrees not to unreasonably withhold, condition, or delay its approval of
Tenant’s contractor or service contract. Tenant agrees to provide and install
all replacement lights and light fixtures for the premises and for its signs.
Except to the extent Landlord provides garbage removal, Tenant agrees to provide
and pay for all garbage removal from the premises. If Landlord designates a
garbage removal service at a commercially reasonable cost, Tenant agrees to use
that service and pay Tenant’s share of the cost on the first day of each
calendar month in advance.

14. Tenant Alterations. Tenant agrees not to make any alterations to the
premises without Landlord’s written consent, which Landlord agrees not to
unreasonably withhold, condition, or delay, except that Tenant may make
alterations to the interior of the premises without Landlord’s consent, but
after at least 10 days’ notice to Landlord, to the extent the alterations:
(a) do not cost more than $50,000 in the aggregate during any 12-month period;
(b) are nonstructural and do not involve any penetrations of the walls or roof,
or any alterations to the electrical, plumbing, or HVAC systems that would
materially affect the load on, or performance of such systems; and (c) are
performed in accordance with all applicable laws. Before starting any
alterations, Tenant agrees to give Landlord any security Landlord reasonably
requires to ensure that the work will be paid for without mechanics liens. All
alterations Tenant makes will automatically become part of the premises and
Landlord’s property when they are

 

12



--------------------------------------------------------------------------------

installed. Before it makes any alteration, Tenant may request whether Landlord
will require the alteration to be removed from the premises at the end of the
term. If Landlord either agrees in writing not to require the alteration to be
removed, or does not respond to Tenant’s written request within 20 days, Tenant
may leave the alteration in the premises at the end of the term.

15. Liens. Tenant agrees it has no authority, express or limited, to create or
place any lien or encumbrance of any kind on the property. Tenant agrees to pay
when due all costs of any labor, materials, or services provided to Tenant or
for Tenant’s benefit, and Tenant agrees to indemnify and defend Landlord against
all losses and costs, including reasonable attorney fees, that result from any
such lien or other claim against the property. If Tenant receives a preliminary
20-day notice under California Civil Code Section 3097, Tenant agrees to give
Landlord a copy within one business day. If a lien is filed because of any
labor, material, or services provided to Tenant or for Tenant’s benefit, Tenant
agrees to give Landlord notice within one business day and to remove the lien by
bonding over it, by paying it off, or by any other means within 10 days. If
Tenant does not remove the lien, Landlord may remove it, by paying it off or by
any other means, and Tenant agrees to pay Landlord the cost of doing so within
10 days after demand, including reasonable attorney fees.

16. Tenant’s Insurance. Tenant agrees, at its sole cost, to maintain throughout
the term: (a) commercial general liability insurance on an occurrence basis with
limits of at least $1,000,000 per occurrence and $3,000,000 aggregate, including
coverage for bodily injury, property damage, personal injury, and contractual
liability under this Lease; (b) property insurance covering Tenant’s personal
property and equipment in the premises; (c) worker’s compensation insurance in
the amount the State of California requires and employer’s liability coverage in
the amount of $1,000,000 per accident, $1,000,000 per disease, $1,000,000 per
employee; and (d) automobile liability insurance including coverage for owned,
hired, and non-owned automobiles, with a waiver of subrogation in Landlord’s
favor. The liability and property insurance must name Landlord and any mortgagee
Landlord designates as additional insureds. All insurance policies must be
written by insurance companies licensed to do business in the State of
California and have an A.M. Best’s rating of A-VII or better. Tenant agrees to
deliver to Landlord, on or before the date of this Lease, certificates of
insurance evidencing the insurance this Lease requires Tenant to maintain.
Tenant agrees to make reasonable efforts to notify Landlord in writing 30 days
before any cancellation, non-renewal, or material change in coverage. Tenant
also agrees to deliver to Landlord, as early as is practicable, certificates of
a renewal or replacement policy. All insurance, except for the workers’
compensation and employer’s liability insurance, must be primary, without right
of contribution from any insurance Landlord maintains, whose insurance is excess
insurance only. Any umbrella or excess liability policy must provide that if the
underlying aggregate is exhausted, the excess coverage will drop down as primary
insurance. The limits of insurance Tenant maintains do not limit Tenant’s
liability under this Lease.

17. Landlord’s Insurance. Landlord agrees to maintain special form property
insurance for the full replacement value of the building, including the
Landlord’s Work and the Tenant’s Work. Neither Tenant nor any of its affiliates
or subtenant is liable to Landlord for any loss or damage that results from any
cause covered by Landlord’s property insurance. Landlord’s property insurance
may include rent loss coverage, flood insurance, and earthquake insurance, but
Landlord has no obligation to maintain any of those coverages. Landlord is not
obligated to insure any alterations Tenant constructs or installs.

 

13



--------------------------------------------------------------------------------

18. Indemnification. Tenant agrees to indemnify and defend Landlord against all
demands, claims, actions, proceedings, suits, judgments, damages, costs, and
expenses, including reasonable attorney fees and costs through all appellate
levels, from claims by others related to an occurrence in the premises or
Tenant’s use or occupancy of the premises. Subject to the preceding sentence,
Landlord agrees to indemnify and defend Tenant against all demands, claims,
actions, proceedings, suits, judgments, damages, costs, and expenses, including
reasonable attorney fees through all appellate levels, from claims by others
related to an occurrence in the common areas of the property. But a party’s
obligations under this section apply only to the extent it receives prompt
notice and has the opportunity to handle the defense and settlement of the
claim. An indemnifying party may not settle a claim that requires any payment by
the indemnified party without the indemnified party’s written consent. An
indemnified party may associate in the defense of any claim at its own expense.

19. Waiver and Release. Tenant, for itself and for anyone claiming through or
under it by way of subrogation or otherwise, waives all claims against Landlord
related to, and releases Landlord from, any loss of or damage to any property
in, on, or about the premises due to any cause, including Landlord’s negligence,
but only to the extent the claim is or would be covered by insurance Tenant
maintains or is required to maintain under this Lease. Landlord, for itself and
for anyone claiming through or under it by way of subrogation or otherwise,
waives all claims against Tenant related to, and releases Tenant from, any loss
of or damage to the property due to any cause, including Tenant’s negligence,
but only to the extent the claim is or would be covered by insurance Landlord
has maintains or is required to maintain under this Lease.

20. Landlord’s Right to Enter. Tenant agrees Landlord and its authorized
representatives may, after reasonable notice, except in the case of an
emergency, enter the premises at all reasonable times to inspect the premises,
to perform any obligations this Lease requires or permits Landlord to perform,
to show the premises to prospective purchasers and tenants, and to current and
prospective investors and lenders, to post appropriate notices, to maintain,
repair, or alter the premises or any other parts of the building, and to cure
any default by Tenant. In entering the premises under this section, Landlord
agrees to make reasonable efforts to minimize any interference with Tenant’s
business use of the premises.

21. Damage or Destruction. If fire or another casualty makes the premises
untenantable, Landlord agrees to give Tenant written notice within 60 days of
how long Landlord anticipates it will take to substantially restore the premises
and the common areas. If Landlord’s notice states it cannot substantially
restore the premises and the common areas within 270 days of the casualty,
either Landlord or Tenant may terminate this Lease by written notice to the
other within 10 days after Landlord delivers its casualty repair notice.
Landlord may also terminate this Lease if the damage occurs during the final 18
months of the term, except that Tenant may void the termination by exercising
any remaining unexercised option to extend the term by written notice to
Landlord within 10 days after it receives Landlord’s termination notice. If
neither party terminates the Lease under this section, Landlord agrees to
restore the damaged areas to substantially their same condition before the
casualty, except that Landlord is not

 

14



--------------------------------------------------------------------------------

obligated to restore any alterations Tenant has made to the premises, and except
that Landlord’s obligation to restore is limited to the amount of the actual net
insurance proceeds it receives plus its deductible, or that it would have been
entitled to receive if Landlord had maintained the property insurance this Lease
requires it to maintain, plus its deductible. If any mortgagee refuses to
release the proceeds of any property insurance to restore the premises, Landlord
may terminate this Lease by written notice to Tenant. Each of Landlord and
Tenant waives its rights under California Civil Code sections 1932(2) and
1933(4), which permit the termination of a lease upon destruction of the leased
premises, and agrees that this section 20 governs with respect to any damage to
or destruction of the premises or any other part of the property. If a casualty
makes the premises untenantable and this Lease is not terminated, rent will
abate as long as the premises are untenantable. If the premises are not actually
substantially restored within 270 days after the casualty, Tenant may terminate
this Lease on 30 days’ written notice to Landlord before the premises are
substantially restored, but Landlord may void the termination notice by
substantially completing the restoration within 30 days after the termination
notice.

22. Condemnation. If any substantial part of the property is permanently taken
for any public or quasi-public use under any governmental law, ordinance, or
regulation, or by right of eminent domain, or by private purchase in lieu of
condemnation, and the taking would materially interfere with Landlord’s use of
the building or Tenant’s use of the premises, this Lease will terminate when the
condemning authority acquires possession. If part of the property is taken by
right of eminent domain, or by private purchase in lieu of condemnation, and
this Lease is not terminated under this section, this Lease will remain in
effect, but if the taking makes the premises temporarily untenantable, rent will
abate until the damage is restored and the premises are again tenantable. Tenant
waives any claim against Landlord or the condemning authority for the value of
its property or its leasehold estate or the unexpired term, or any other damages
arising out of such taking or purchase, except that Tenant may claim from the
condemning authority any separate award or compensation for its relocation
expenses and the value of its movable personal property in the premises.
Tenant’s rights under this section are its sole and exclusive rights with
respect to any taking. Tenant waives the benefit of any law that gives Tenant
any abatement or termination rights or any right to receive any payment or award
in connection with any taking other than the rights this section gives Tenant.
If any award or compensation paid to either party specifically includes an award
or amount for the other, the party who receives the award or compensation will
promptly account for it to the other. But if the holder of any mortgage that
covers the premises requires that the proceeds of any condemnation award be
applied to such indebtedness, Landlord may terminate this Lease by written
notice to Tenant. Each of Landlord and Tenant waives its rights under
Section 1265.130 of the California Code of Civil Procedure, which allows either
party to petition the Superior Court to terminate this Lease in the case of a
partial taking of the premises.

23. Assignment, Subletting, and other Transfers. Tenant agrees not to assign or
pledge its interest in this Lease or sublease any or all of the premises,
whether voluntarily or by operation of law, or permit anyone else to use or
occupy the premises, without Landlord’s written consent, which Landlord agrees
not to unreasonably withhold, condition, or delay, except that (a) Landlord
agrees Tenant may, without Landlord’s consent, assign this Lease or sublease the
premises to a parent, subsidiary, or other entity that owns and controls, or is
owned and controlled by, Tenant, or is under common ownership and control with
Tenant, or that acquires

 

15



--------------------------------------------------------------------------------

all or substantially all of Tenant’s assets and will continue to carry on
Tenant’s business at the premises, and (b) Tenant agrees that if the proposed
assignee or a proposed subtenant of all or substantially all of the premises is
not an affiliate or successor described in the preceding clause (a), Landlord
may, instead of granting its consent, terminate this Lease by written notice to
Tenant, effective on the proposed date of the assignment or sublease. This
transfer restriction will bind any assignee or subtenant and includes any
assignment or transfer that results from a merger, consolidation,
reorganization, transfer, or other change in Tenant’s organizational structure
or status, including any transfer of any direct or indirect ownership interest
in Tenant or in any beneficial owner of Tenant. Without limiting Landlord’s
discretion, it will be reasonable for Landlord to withhold its consent if, in
Landlord’s good faith judgment: (1) the financial strength of the proposed
assignee or subtenant and any proposed guarantor is less than Tenant’s financial
strength on the date of this Lease, or the proposed assignee or subtenant does
not have the financial strength to perform its obligations under this Lease or
any proposed sublease; (2) either the proposed assignee or subtenant, or any
person who directly or indirectly controls, is controlled by, or is under common
control with the proposed assignee or subtenant, occupies space in the building,
or is negotiating with Landlord to lease space in the building; or (3) the
proposed assignee does not sign and deliver an assumption and attornment
agreement, or a proposed subtenant does not sign and deliver an attornment
agreement, in each case reasonably acceptable to Landlord. Landlord’s consent to
any one assignment or transfer is not consent to any other assignment or
transfer.

If Tenant subleases any or all of the premises, Tenant agrees that Landlord is
entitled to receive 50% of all rent under the sublease in excess of the rent due
under this Lease with respect to the subleased premises, net only of any
broker’s commission, any reasonable costs for alterations or tenant
improvements, and other reasonable transaction costs, which will be amortized
over the remaining term of this Lease on a straight-line basis without interest.

Notwithstanding any assignment by Tenant of its interest in this Lease, either
with or without Landlord’s consent, Tenant agrees it will remain directly and
primarily liable for all of the Tenant’s obligations and liabilities throughout
the rest of the term after the assignment, including the obligation to pay all
rent when it comes due. Whenever an Event of Default exists and any or all of
the premises is subleased, Landlord may, in addition to any other remedies,
collect directly from the subtenant the rent due under the sublease and apply it
against the rent due under this Lease, but no such collection releases Tenant
from its obligations and liabilities under this Lease.

If Tenant requests Landlord’s consent to any transfer, Tenant agrees to pay
Landlord $500 for Landlord’s internal costs for considering such request, and to
also reimburse Landlord, promptly upon demand, for Landlord’s reasonable
attorney fees.

24. Events of Default. Each of the following will be a default by Tenant under
this Lease and an “Event of Default”:

a. Tenant does not pay any installment of rent when due, and does not cure the
failure within 5 business days after written notice is delivered or deemed
delivered to Tenant that the rent is past due, except that Tenant is only
entitled to written notice once

 

16



--------------------------------------------------------------------------------

in each 12-month period, and it will be an Event of Default without notice to
Tenant if does not pay any rent within 5 days after it is due and Landlord has,
within the preceding 12 months, given Tenant a notice that any rent is past due.

b. Tenant or any guarantor of this Lease: becomes insolvent or makes a transfer
in fraud of creditors, or makes an assignment for the benefit of creditors;
files a petition under any bankruptcy or insolvency law, or an involuntary
petition is filed against it under any bankruptcy or insolvency law, and the
petition is not dismissed within 60 days; has a receiver or trustee appointed
for all or substantially all of its assets; makes an assignment for the benefit
of creditors; or does not generally pay its debts as they become due.

c. Tenant does not remove any lien when this Lease requires.

d. Tenant defaults on any of its obligations under this Lease other than those
described above in sections 24.a through 24.c, and does not cure the default
within 30 days after written notice is delivered or deemed delivered to Tenant,
except that if the default cannot reasonably be cured within that 30-day period,
an Event of Default will not exist as long as Tenant commences an effective cure
within the 30-day period and diligently completes the cure within 60 days after
Landlord’s notice.

25. Remedies. Whenever an Event of Default exists, Landlord may, at its election
in its sole discretion and in addition to all other remedies available at law or
in equity, terminate this Lease by written notice to Tenant or terminate
Tenant’s right to possession only, without terminating this Lease.

a. Re-Entry without Termination. If Landlord terminates Tenant’s right to
possession when an Event of Default exists, Tenant agrees to surrender
possession of the premises to Landlord free of all rights of occupancy and in
the condition this Lease requires at the end of the term. If Landlord terminates
Tenant’s right to possession and Tenant does not surrender possession free of
all rights of occupancy, Landlord may evict Tenant and any other occupant in
accordance with California law without being liable for prosecution or any claim
for damages. No eviction, and no reentry or accepting or taking possession of
the premises by Landlord is an election by Landlord to terminate this Lease, and
Tenant waives any claim that Landlord has terminated this Lease unless Landlord
delivers an express written notice to Tenant that it is terminating this Lease.
As allowed by law and without waiving any of Tenant’s statutory rights to the
contrary, upon any termination of Tenant’s right to possession of the premises
without terminating this Lease, Landlord may, at Landlord’s sole option, enter
the premises, remove Tenant’s signs and other evidences of tenancy, and take and
hold possession of the premises without the entry and possession terminating
this Lease or releasing Tenant, in whole or in part, from any obligation,
including Tenant’s obligation to pay rent, for the full Term. Landlord may, but
need not, re-lease all or any part of the premises for any rent and on any terms
in its sole discretion, including re-leasing the premises as part of a larger
area and changing the character or the use of the premises, and Landlord is not
required to accept any proposed replacement tenant that Tenant offers, or to
observe any instructions

 

17



--------------------------------------------------------------------------------

Tenant gives about re-leasing. Landlord may repair and alter the premises to the
extent Landlord deems necessary or desirable, in its reasonable discretion. All
rent and other sums Landlord receives from any re-leasing will be applied as
follows: first, to any indebtedness other than rent that Tenant owes Landlord;
second, to pay for repairs to the Premise; third, to pay Landlord’s reasonable
expenses of re-leasing, including unamortized broker commissions, reasonable
attorney fees, and reasonable lease inducements, such as moving allowances;
fourth, to rent that is due or past due; and Landlord will hold the rest, if
any, and apply it to future rent that comes due. If the rent Landlord receives
from re-leasing during any month is less than the rent Tenant owes under this
Lease for that month, Tenant agrees to pay the deficiency to Landlord, on a
monthly basis. Notwithstanding any re-entry by Landlord, Landlord may at any
later time terminate this Lease for the previous breach by giving Tenant a
written termination notice. If Landlord evicts Tenant, Landlord agrees to list
the premises for lease with a broker and to consider any offer to lease in the
ordinary course of business as if this Lease had expired when scheduled and
Tenant had no remaining obligations to Landlord. Tenant agrees that doing so
will satisfy any obligation Landlord has to mitigate its damages and waives any
other mitigation obligation.

b. Terminate Lease. Landlord may terminate this Lease at any time an Event of
Default exists, including at any time after Tenant’s right to possession has
been terminated, by a written notice to Tenant that expressly terminates this
Lease. If Landlord terminates this Lease and Tenant has not already surrendered
possession of the premises: (1) Tenant’s right to possession of the premises
will terminate; (2) Tenant agrees to vacate and surrender possession of the
premises to Landlord in the condition this Lease requires at the end of the
term; (3) Landlord has the immediate right of entry and may remove all persons
and property from the premises and exercise all rights and remedies of a
landlord under California Civil Code Section 1951.2 or any successor code
section; and (4) Tenant agrees to pay Landlord on demand all damages Landlord
incurs as a result of Tenant’s default, including (a) the cost of recovering the
premises, (b) the worth at the time of award of the unpaid rent that had been
earned at the time of termination, (c) the worth at the time of award of the
amount by which the unpaid rent that would have been earned after termination
until the time of award exceeds the amount of such rent loss that Tenant proves
could have been reasonably avoided, (d) the worth at the time of the award of
the amount by which the unpaid rent for the balance of the term after the time
of award exceeds the amount of such rent loss Tenant proves could be reasonably
avoided, and (e) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or that in the ordinary course of events would be likely to
result from Tenant’s failure to perform its obligations under this Lease. The
“worth at the time of award” of the amounts referred to in clauses (b) and
(c) of the preceding sentence is computed by allowing interest at 1% per month.
The “worth at the time of award” of the amount referred to in clause (d) above
will be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1% per year. Tenant
waives Section 1179 of the California Code of Civil Procedure, which allows
Tenant to petition a court of competent jurisdiction for relief against
forfeiture of this Lease. Landlord may store any property Landlord removes from
the premises in a public or private warehouse

 

18



--------------------------------------------------------------------------------

or anywhere else at Tenant’s sole cost, which Tenant agrees to pay within 10
days after demand. If Tenant does not pay the cost of storing such property
after it has been stored for 30 days or more, Landlord may sell any or all of
the property at a public or private sale in any manner and at any times and
places that Landlord, in its sole discretion, deems proper, without notice to or
demand upon Tenant. Nothing in this section 25 limits or prejudices Landlord’s
right to prove and obtain damages in an amount equal to the maximum amount
allowed by law, regardless of whether such damages are greater than the amounts
this section obligates Tenant to pay. If the fair market rental value of the
premises for the remaining term exceeds the rent under this Lease, Landlord is
solely entitled to the excess without offset against any amounts Tenant owes
under this Lease.

c. Landlord’s Right to Cure. If Tenant fails to perform any of its obligations
under this Lease beyond any notice and cure period, Landlord may, at Landlord’s
option without any obligation to do so, and in its sole discretion as to whether
it is necessary to do so, perform any such obligation on Tenant’s behalf,
without any liability or responsibility for any loss or damage to Tenant or
anyone holding under or through Tenant. If Landlord so performs any of Tenant’s
obligations, Tenant agrees to pay Landlord all damages Landlord incurs as a
result, including the cost of performing Tenant’s obligations, within 10 days
after demand, plus a 10% administrative charge, plus interest from the date
Landlord paid the cost at 1% per month.

d. Remedies are Cumulative. Landlord may exercise any other right or remedy
allowed at law or in equity or by statute or otherwise, including all rights and
remedies under California Civil Code Section 1951.4 or any successor Code
section or any other California statute. If Tenant breaches or threatens to
breach this Lease, Landlord may enjoin the breach or threatened breach and may
invoke any right or remedy allowed at law or in equity or by statute or
otherwise as though entry, reentry, summary proceedings and other remedies were
not provided for in this Lease. Each remedy or right Tenant grants to Landlord
in this Lease is cumulative and is in addition to every other right or remedy
under this Lease, or at law or in equity or by statute or otherwise, and the
exercise or the beginning of the exercise by Landlord of any one or more of such
rights or remedies will not preclude Landlord from simultaneously or later
exercising any or all other rights or remedies.

e. Enforcement Costs. If Tenant defaults under this Lease, Tenant agrees to pay
Landlord, within 10 days after demand, all costs Landlord reasonably incurs in
connection with enforcing Landlord’s rights or Tenant’s obligations under this
Lease, including reasonable attorney fees, expert fees, court costs, and filing,
service and recording fees. In any lawsuit or other proceeding between the
parties, the party that loses agrees to pay the prevailing party all costs the
prevailing party incurs in connection with the proceeding, including attorney
fees, expert fees, court costs, and filing, service and recording fees.

f. Waivers, Venue. Tenant waives and relinquishes, to the fullest extent
permitted by law, any right of redemption or reentry or repossession or to
revive the validity and existence of this Lease if Tenant is dispossessed by a
judgment or by order of

 

19



--------------------------------------------------------------------------------

any court having jurisdiction over the premises or the interpretation of this
Lease, in case of any entry, reentry or repossession by Landlord, or in case of
any expiration or termination of this Lease. Landlord and Tenant waive any right
to a jury trial in any matter relating to this Lease, the use or occupancy of
the premises or any other part of the property, or any claim of injury, loss, or
damage. Venue on any action instituted with respect to any matter related to
this Lease or the premises is proper only in Santa Clara County, California. If
Tenant claims that Landlord has acted unreasonably or unreasonably delayed
acting in any case where this Lease or any law requires Landlord to act
reasonably or promptly, Tenant agrees that Landlord is not liable for any
monetary damages and that Tenant’s sole remedy is to commence an action seeking
an injunction or a declaratory judgment.

g. Landlord Default. Tenant agrees Landlord will not be in default under this
Lease unless Landlord does not perform its obligations within 30 days after
written notice by Tenant to Landlord, as long as Landlord diligently attempts to
complete any emergency repairs it is obligated to perform under this Lease as
soon as is commercially reasonable, and except that if Landlord’s obligations
cannot reasonably be completed within 30 days, Landlord will not be in default
if Landlord commences to perform within the 30-day period and diligently pursues
the cure to completion. If Landlord does not cure a failure to perform any of
its maintenance, repair, or replacement obligations under this Lease within the
cure period under the preceding sentence, Tenant may perform the obligation on
Landlord’s behalf after 10 days’ notice of the obligations it intends to
perform, and Landlord agrees to reimburse Tenant for its reasonable
out-of-pocket cost of doing so. Tenant waives and agrees that it has no right to
offset any amounts Landlord owes it against any rent. Landlord’s liability to
Tenant for any default by Landlord under this Lease is limited to Landlord’s
actual interest in the property and Tenant agrees to look only to Landlord’s
interest in the property, including sale proceeds, insurance proceeds, and
rents, for the satisfaction of any liability. Tenant waives and agrees not to
seek any recourse against any partner, member, shareholder, director, governor,
officer, manager, agent, or employee of Landlord.

26. Hazardous Substances. Tenant acknowledges it has received the Environmental
Site Assessment dated June 14, 2013 prepared by AllWest Environmental, Inc. as
project number 13089.20. Landlord represents it has not received any updated or
new environmental report since that report and is not actually aware of any
matter that would change AllWest’s conclusions and recommendations in that
report. Tenant agrees to comply with all laws that govern the generation, use,
disposal, or release of hazardous substances. Tenant agrees not to knowingly
generate, use, store, dispose of, or release any hazardous substances in the
premises or at the property except in the ordinary course of Tenant’s business
and in accordance with all laws. Tenant agrees not to install any above-ground
storage tanks in the premises without Landlord’s consent. Tenant agrees not to
install any underground tanks at the property. Tenant agrees to make all reports
of any release of hazardous substances at the property of which it is aware to
any governmental authority when required by law, and to give Landlord notice as
soon as is practicable of any such report it makes to any governmental
authority. Tenant agrees to give Landlord written notice of any other actual or
suspected release of or contamination by hazardous substances at the property
within 1 business day after Tenant becomes aware of the

 

20



--------------------------------------------------------------------------------

actual or suspected release or contamination. If Tenant or any other occupant of
the premises generates, uses, disposes of, or releases any hazardous substances
in the premises or anywhere else at the property in violation of any law, Tenant
agrees to promptly complete all clean up remediation as required by any
governmental authority and in accordance with Landlord’s reasonable
requirements, and to indemnify and defend Landlord against all related claims,
demands, and liabilities, including reasonable attorney fees. Landlord agrees to
indemnify and defend Tenant against all claims, demands, and liabilities,
including reasonable attorney fees, related to (i) Landlord’s generation, use,
storage, or disposal of any hazardous substance at the property in violation of
law, and (ii) any hazardous substances in, on, under, or about the premises as
of the date of this Lease in violation of law. The indemnification obligations
in this section will survive the expiration or termination of this Lease.

27. Subordination to Mortgages. Landlord agrees to make reasonable efforts to
obtain a subordination, non-disturbance and attornment agreement for Tenant from
the current mortgagee of the Property on the mortgagee’s current standard form.
Tenant agrees to attorn to any person who succeeds to Landlord’s interest in the
premises, whether by purchase, foreclosure, deed in lieu of foreclosure, power
of sale, termination of lease, or otherwise, and agrees to sign and deliver,
within 15 days after request, any agreement to confirm the attornment that the
successor reasonably requests, as long as the successor assumes Landlord’s
obligations and recognizes Tenant’s rights under this Lease.

28. Estoppel Certificates. Tenant agrees to sign and deliver an estoppel
certificate addressed to Landlord and any other person Landlord designates
within 10 business days after request, confirming or correcting any factual
matter related to this Lease or the premises. If Tenant does not sign and
deliver an estoppel certificate within 10 business days after request, Tenant
agrees that Landlord may, in addition to any other rights or remedies, submit to
Tenant a completed estoppel certificate that Landlord proposes to sign and
deliver with respect to this Lease and the premises based on Landlord’s actual
knowledge, and that if Tenant does not sign and deliver an estoppel certificate
within 5 days after it receives the proposed completed estoppel certificate,
Landlord and the other addressees may rely on the completed estoppel certificate
Landlord proposed as if it Tenant had signed and delivered it, and Tenant agrees
it will be estopped from denying any statement in such estoppel certificate.
But, notwithstanding Landlord’s and the other addressees’ right to rely on any
such proposed estoppel certificate, Tenant agrees that its failure to deliver an
estoppel certificate when required is a default under this Lease and it agrees
to indemnify and defend Landlord against any loss, cost, damage or expense,
incidental, consequential, or otherwise, from Tenant’s failure to sign and
deliver to Landlord any estoppel certificate when required.

29. Surrender. Tenant agrees it may not voluntarily surrender possession of the
premises before the end of the term of this Lease without Landlord’s express
written consent and acceptance of possession. Tenant agrees to return exclusive
possession of the premises to Landlord when the term expires or this Lease or
Tenant’s right to possession is terminated, in the following condition: (a) with
all telecommunications equipment and cabling removed in accordance with law;
(b) with all alterations it has made to the premises without Landlord’s consent
in violation of section 14 removed and any resulting damage repaired; (c) in
good order and repair, including with all building systems and equipment that
serve only the premises in

 

21



--------------------------------------------------------------------------------

good working order, subject only to reasonable wear and tear and casualty
damage; (d) free of all personal property and garbage and broom clean; and
(e) with all damage from its removals and moving out repaired. Landlord agrees
Tenant is not required to remove the initial tenant improvements. Tenant agrees
to deliver to Landlord, when it returns possession of the premises to Landlord:
(1) all keys, key cards, key card systems, and security codes and devices for
the premises; (2) originals or copies of all existing plans, drawings, and
specifications for any alterations Tenant has made to the premises;
(3) originals or copies of all of its records of any hazardous substances
generated, used, stored, treated, released, or disposed of in or from the
premises during the term; (4) originals or copies of all engineering reports,
inspection reports, maintenance logs, inspection reports, and other records on
the maintenance, repair, and replacement of the HVAC system and other building
systems Tenant received or kept; and (5) any warranties and guarantees that
cover any alterations Tenant has made to the premises. If Landlord conditioned
its consent to any alterations by Tenant on Tenant removing them from the
premises before the term ends, Landlord may, in its sole discretion, either
require Tenant to remove the alterations and restore the affected areas at
Tenant’s sole cost, or require Tenant to pay Landlord, on the last day of the
term or the day Tenant’s right to possession ends, the reasonable cost of
removing the alterations and restoring the affected areas, regardless of whether
Landlord actually removes or restores the alterations. If the premises are not
in the condition this Lease requires when Tenant surrenders possession, Tenant
agrees to pay Landlord, within 10 days after demand, the reasonable cost of
putting the premises into the condition this Lease requires, regardless of
whether Landlord actually performs any or all of such work, plus any other
damages Landlord suffers as a result of Tenant’s default. Landlord may, in
anticipation of the end of the term, enter the premises to inspect and test the
HVAC and other building systems, and Tenant agrees to meet with Landlord, at
Landlord’s request, to jointly inspect the premises after it has moved out and
before it returns possession, to confirm Tenant has performed all required
removals and repairs or replacements. Tenant’s obligations under this section
will survive the expiration of the term and termination of this Lease or
Tenant’s right to possession.

30. Holding Over. If Tenant remains in possession of any or all of the premises
after the term or Tenant’s right to possession ends, Landlord may elect, in its
sole discretion, to evict Tenant or to treat Tenant as a hold over tenant. If
Landlord elects to evict Tenant, Tenant agrees to pay, as liquidated damages for
Landlord’s loss of use of the premises, with respect to each full or partial
month in which Tenant retains possession after its right to possession ends,
150% of the monthly rent that was due for the last full calendar month before
Tenant’s right to possession ended, plus any additional damages Landlord incurs
because it is unable to deliver all or any part of the premises to a new tenant,
to the extent Tenant is aware of the new tenant and its plans, plus any other
damages and remedies to which Landlord is entitled. If Landlord elects to treat
Tenant as a hold over tenant, Tenant will be a tenant of the premises under a
new month-to-month tenancy, and not under an extension or renewal of this Lease,
on all terms of this Lease other than any that do not apply to or are
inconsistent with a month-to-month hold over tenancy, and except that Tenant
agrees to pay monthly rent in the amount of 150% of the monthly rent that was
due for the last full month before Tenant’s right to possession ended. This
section does not limit or waive any other rights or remedies Landlord has under
this Lease, at law, or in equity.

 

22



--------------------------------------------------------------------------------

31. Notices. All notices in connection with this Lease to Landlord or Tenant
must be in writing, must be delivered to the party’s notice recipients listed
below, and will only be deemed delivered: (a) when delivered by email to the
notice recipient’s email address, if sent on a business day during normal
business hours in the recipient’s time zone, or otherwise on the next business
day; (b) when personally delivered to the notice recipient; (c) when mailed by
certified or registered mail postage prepaid, return receipt requested, to the
notice recipient’s street address; or (d) when sent for next business day
delivery by a delivery service such as Federal Express or United Parcel Service
to the notice recipient at the recipient’s street address. Landlord’s and
Tenant’s notice recipients and their addresses are:

Landlord’s notice recipients:

John C. Scholz

Eagle Ridge Partners LLC

Kristin M. Myhre

Eagle Ridge Partners LLC

Steven C. Cox

Fabyanske, Westra, Hart & Thomson, P.A.

Tenant’s notice recipients:

Before Tenant occupies the Premises:

Ron Shelton

Adesto Technologies Corporation

1250 Borregas Ave.

Sunnyvale, CA 94089

After Tenant occupies the Premises:

Ron Shelton

Adesto Technologies Corporation, at the premises

Each of Landlord and Tenant may change its notice recipients by notice in
accordance with this section.

32. Financial Statements. Tenant agrees to deliver to Landlord, within 10
business

 

23



--------------------------------------------------------------------------------

days after request, its and any guarantor’s most recent audited financial
statements, including any notes, or, if audited statements have not been
prepared, reviewed or compiled financial statements, including any notes,
prepared by an independent certified public accountant, if no such statements
have been prepared, internally-prepared financial statements. Landlord agrees
not to disclose any aspect of Tenant’s financial statements that Tenant
designates to Landlord as confidential except to Landlord’s mortgagee or
prospective purchasers or mortgagees, except in litigation between Landlord and
Tenant, and except to the extent required by law. Landlord agrees not to require
Tenant to deliver financial statements more than once in any 12-month period
except when an Event of Default exists and except in connection with a sale or
refinancing.

33. Confidentiality. Landlord agrees to use the same care it use with respect to
its own proprietary information to maintain the confidentiality of any
proprietary, financial, trade secret, or confidential information Tenant
provides to Landlord that Tenant labels designates as confidential, including
business plans and forecasts, non-public financial information, confidential or
secret processes, formulae, devices and contractual information, customer lists,
and employee relation matters, but Tenant agrees Landlord may disclose such
information to its members, managers, employees, attorneys, accountants,
affiliates, lenders, and prospective assignees, and any other persons to whom
Landlord is at any time obligated to disclose the information by law or legal
process.

34. Brokers. Michael Rosendin, Craig Fordyce, Jim Beeger, and Shane Minnis of
Colliers International have represented Landlord and Michael E. Filice of CBRE
has represented Tenant in connection with this Lease, and each of Landlord and
Tenant represents that no other broker, agent, or finder has represented it in
connection with this Lease and agrees to indemnify and defend the other against
any claim for any broker’s or other commission by any other person who claims to
have represented it or to have been engaged by it. Landlord agrees to pay its
broker’s commission and to pay a commission to Tenant’s broker in accordance
with a separate written agreement between all of the brokers.

35. General. Time is of the essence. This Lease sets forth all agreements
between Landlord and Tenant about the premises and supersedes all previous
agreements. Landlord and Tenant waive the benefit of any principle that this
Lease should be construed against the party that drafted it. If either party is
delayed or hindered in or prevented from performing any obligation under this
Lease by natural disasters, strikes, lock-outs, labor troubles, inability to
obtain materials, power blackouts, government restrictions, riots, war or other
similar reasons that are not the fault of that party, the obligation will be
postponed for the period of the delay, except that no such delay will excuse
Tenant from its obligation to pay all rent when due. If anything in this Lease
is invalid or unenforceable, the rest of this Lease will remain in full force
and effect. Neither of Landlord and Tenant is a fiduciary of the other, and each
waives any claim that the other owes it a fiduciary duty under or in connection
with this Lease or the premises. If Landlord sells or otherwise transfers title
to the property, Landlord will, without any additional written agreement, be
automatically released from all obligations and liabilities that arise under
this Lease with respect to any time after the sale or other transfer, except if
the transferor does not transfer the security deposit to the new landlord, the
transferor landlord will remain liable for the return of the security deposit.
Either party’s waiver of any particular breach of this Lease is

 

24



--------------------------------------------------------------------------------

not a continuing waiver of the relevant provision of this Lease and does not
waive any subsequent breach of the same or any other provision. Tenant’s
surrender of possession of the premises or any other interest under this Lease
or the parties’ cancellation of this Lease does not merge Landlord’s and
Tenant’s estates under this Lease or operate as an assignment of any subleases
or subtenancies. However, whenever Landlord holds both the landlord’s and
tenant’s estates under this Lease, Landlord may, in its sole discretion, treat
the landlord’s and tenant’s estate as merged or assume any or all subleases or
subtenancies. Tenant agrees not to record this Lease or any memorandum, short
form, or notice of this Lease in any real estate records. The internal laws of
the State of California, without applying any conflict of laws principles,
govern the interpretation and enforcement of this Lease. This Lease may be
signed in counterparts and may be delivered electronically.

Signature Pages Follow

 

25



--------------------------------------------------------------------------------

Signature Page to Lease

 

Peterson Ridge LLC

By:

 

/s/ Kristin M. Myhre

Name:

 

Kristin M. Myhre

Title:

 

Director

 

26



--------------------------------------------------------------------------------

Signature Page to Lease

 

Adesto Technologies Corporation

By:

 

/s/ Ron Shelton

Name:

  Ron Shelton

Title:

  CFO

 

27



--------------------------------------------------------------------------------

EXHIBIT A

Site Plan Depicting the Premises and the Property

 

28



--------------------------------------------------------------------------------

EXHIBIT B

Legal Description of the Property

Parcel 1, as shown on the Parcel Map filed for record on October 27, 1978, in
Book 429 of Maps, at Page 11, City of Santa Clara, Santa Clara County,
California.

 

29



--------------------------------------------------------------------------------

EXHIBIT C

Preliminary Test Fit Plan for Tenant’s Work

 

30